83909: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-13403: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83909


Short Caption:MIRACLE FLIGHTS VS. MCGEECourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A799634Classification:Civil Appeal - General - Other


Disqualifications:SilverCase Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:12/15/2021 / Boyer, JohnSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantMiracle FlightsPeter S. Christiansen
							(Christiansen Trial Lawyers)
						Keely A. Perdue
							(Christiansen Trial Lawyers)
						Kendelee L. Works
							(Christiansen Trial Lawyers)
						


RespondentAnn McGeeNikki L. Baker
							(Peterson Baker, PLLC)
						Tamara Beatty Peterson
							(Peterson Baker, PLLC)
						





Docket Entries


DateTypeDescriptionPending?Document


12/14/2021Filing FeeFiling Fee due for Appeal.  Filing fee will be forwarded by the District Court. (SC)


12/14/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)21-35565




12/14/2021OtherJustice Abbi Silver disqualified from participation in this matter. Disqualification Reason: Lawyers and Judges. (SC)


12/14/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)21-35567




12/15/2021Filing FeeFiling Fee Paid. $250.00 from Peter S. Christiansen.  Check no. 9946. (SC)


12/15/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: John Walter Boyer. (SC)21-35736




01/04/2022Docketing StatementFiled Docketing Statement. (SC)22-00320




01/10/2022Settlement Program ReportFiled ECAR/Other. Parties are considering private mediation. The premediation conference is continued to January 21, 2022. (SC)22-00867




01/21/2022Settlement Program ReportFiled ECAR/Other. Parties have agreed to mediation with private mediator. Parties to stipulate and request for leave of court. Status check on private mediation April 1, 2022. (SC).22-02184




02/09/2022MotionFiled Stipulation and Request for Private Mediation. (SC)22-04449




02/22/2022Order/ProceduralFiled Order Approving Stipulation.  On February 9, 2022, the parties filed a stipulation requesting leave to attend a private mediation in this matter, with appellant bearing all administrative and mediator fees, in lieu of this court's mandated settlement program.  The stipulation is approved.  The parties shall file a status report informing this court of the outcome of the mediation process within 90 days from the date of this order.  This matter shall remain stayed pending further order of this court.  (SC)22-05715




03/25/2022Notice/IncomingFiled Joint Status Report. (SC)22-09390




03/28/2022Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix. (SC)22-09471




04/27/2022MotionFiled Stipulation to Dismiss Appeal with Prejudice. (SC)22-13341




04/27/2022Order/DispositionalFiled Order/Stipulated Dismissal. Pursuant to the stipulation of the parties, and cause appearing, this appeal is dismissed.  The parties shall bear their own costs and attorney fees. Case Closed/No Remittitur Issued.  (SC)22-13403





Combined Case View